In an action to foreclose a mortgage, the defendants appeal from an order of the Supreme Court, Kings County (Knipel, J.), dated April 20, 2010, which denied their motion to set aside a foreclosure sale on the ground that their attorney was not served with notice of the sale pursuant to CPLR 2103.
Ordered that the order is affirmed, with one bill of costs.
Under the circumstances here, the Supreme Court properly denied the defendants’ motion to set aside the subject foreclosure sale (see Alaska Seaboard Partners Ltd. Partnership v Grant, 20 AD3d 436, 437 [2005]; Olympia Mtge. Corp. v Ramirez, 9 AD3d 401 [2004]; Grohman v Weiss, 242 AD2d 259 [1997]; Polish Natl. Alliance of Brooklyn v White Eagle Hall Co., 98 AD2d 400, 403 [1983]). Dillon, J.E, Belen, Sgroi and Miller, JJ., concur.